DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6-9, 11, 13-18, and 20-25 are pending in this application.
Response to Amendment
Claims 1, 9, and 15 are amended. Claims 2, 5, 10, 12, and 19 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 3 is amended to recite:The e-fuse of claim 1, further comprising: a second capacitor coupled between the return and the second end of the circuit, wherein the second capacitor is configured to be coupled across an input port of the load that comprises the first and second nodes of the load.Claim 6 is amended to recite:The e-fuse of claim 1, wherein the gate node is configured to receive a signal to turn the transistor switch off when the current at the first node of the load is above a predefined current limit.Claim 7 is amended to recite:The e-fuse of claim 1, wherein when a non-faulty first load is coupled between the second end of the circuit and a return, the transistor switch is configured to turn on and a current pass from the power bus  9, wherein the gate node is configured to receive a signal to turn the transistor switch off when the current at the power bus is above a predefined current limit.Claim 20 is amended to recite:The load unit of claim 15, wherein the gate node is configured to receive a signal to turn the transistor switch off when the current at the load is above a predefined current limit.Claim 22 is amended to recite:The e-fuse of claim 3, comprising a third capacitor coupled in series with the transorb device, wherein the third capacitor reduces a leakage current across the transistor switch.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09/17/2021, with respect to claims 1, 3, 4, 6-9, 11, 13-18, and 20-25 have been fully considered and are persuasive.  The rejection of claims 1, 3, 4, 6-9, 11, 13-18, and 20-25 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 4, 6-9, 11, 13-18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 4, 6-9, 11, 13-18, and 20-25 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1, 9, or 15, especially wherein the transistor switch is a MOSFET that includes a gate node, and the gate node of the transistor switch is configured to receive a signal to turn the transistor switch on or off based on a current at a first node of the load; and an RC circuit comprising a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839